DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 8/25/22 are acknowledged. Claims 152, 155, 166, 170,174, 176, 177, 178, and 198 have been amended. Claims 1-151, 160-162, 179, 182-184,187-196, and 201 have been canceled. Claims 152-159, 163-178, 180-181, 185-186, and 197-200 are pending and under examination.
Withdrawn Rejections
The rejection of claims 152-159, 163-178, 180-181, 185, 186, and 197-201 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 3 of the previous Office action.
The rejection of claims 152-159, 163-178, 180-181, 185, 186, and 197-201 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to
particularly point out and distinctly claim the subject matter which the inventor or a joint inventor
(or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraphs 8-14, page 22 of the previous Office action.
The rejection of claim 155 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of Applicant’s amendment thereto. See paragraph 16, page 23 of the previous Office action. 

New Rejections

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 164, 165, and 169-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 164 recites “… (2) if the detected concentration or relative concentration for both the first and second cytokines do not meet a classification, then the comparison indicates that the subject is not at risk for the toxicity”. This limitation is indefinite because it sets forth conditions in which the subject is not deemed to be at risk for toxicity, which is contradictory to the comparing step in claim 152. The comparing step of claim 152 states that the comparison indicates that the subject is at risk of developing the toxicity, and would thus, be treated with the corticosteroid or anti-IL-6R antibody or antigen-binding fragment thereto. However, if the subject in claim 164 is deemed to not be at risk for the toxicity, the subject would not be treated according to the method of claim 152, since claim 152 limits the treatment to those identified as being at risk of developing the toxicity. Therefore, it is unclear if claim 164 encompasses treating all subjects, or only those at risk of developing the toxicity. Thus, one of skill in the art would not be apprised of the metes and bounds of the claim. Clarification and/or correction is required.
Claim 165 recites “…if the detected concentration or relative concentration for only one of the cytokines meets the classification, then the comparison indicates the subject is not at risk for the toxicity”. This limitation is indefinite because it sets forth conditions in which the subject is not deemed to be at risk for toxicity, which is contradictory to the comparing step in claim 152. The comparing step of claim 152 states that the comparison indicates that the subject is at risk of developing the toxicity, and would thus, be treated with the corticosteroid or anti-IL-6R antibody or antigen-binding fragment thereto. However, if the subject in claim 165 is deemed to not be at risk for the toxicity, the subject would not be treated according to the method of claim 152, since claim 152 limits the treatment to those identified as being at risk of developing the toxicity. Therefore, it is unclear if claim 165 encompasses treating all subjects, or only those at risk of developing the toxicity. Thus, one of skill in the art would not be apprised of the metes and bounds of the claim. Clarification and/or correction is required.
Claim 169 recites “…if the detected concentration or relative concentration of at least two of the cytokines do not meet the classification, the comparison indicates the subject is not at risk for developing the toxicity”. This limitation is indefinite because it sets forth conditions in which the subject is not deemed to be at risk for toxicity, which is contradictory to the comparing step in claim 152. The comparing step of claim 152 states that the comparison indicates that the subject is at risk of developing the toxicity, and would thus, be treated with the corticosteroid or anti-IL-6R antibody or antigen-binding fragment thereto. However, if the subject in claim 169 is deemed to not be at risk for the toxicity, the subject would not be treated according to the method of claim 152, since claim 152 limits the treatment to those identified as being at risk of developing the toxicity. Therefore, it is unclear if claim 165 encompasses treating all subjects, or only those at risk of developing the toxicity. Thus, one of skill in the art would not be apprised of the metes and bounds of the claim. Claim 170 depends from claim 169 and does not remedy the deficiency of claim 169, and is thus, included in the rejection. Clarification and/or correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 153 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 153 recites wherein prior to the detecting, the method comprises administering to a subject having a disease or condition the cell therapy comprising a dose of T cells expressing the CAR.  Although claim 153 depends from a preceding claim, it does not further limit the claim from which it depends because claim 152 already recites that the subject has been administered a cell therapy comprising a dose of T cell expressing a CAR. Applicant is directed to the detecting step which states that the biological sample is obtained or has been obtained from the subject no more than 14 days after administration of a cell therapy comprising a dose of T cells expressing a CAR. This indicates that the subject has been the cell therapy comprising a dose of T cells expressing the CAR.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 164, 165, and 169 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding Step 1, the claims are drawn to a process, which is one of the statutory categories of invention. 
Regarding Step 2A Prong One, Claim 164 recite(s) wherein the biomarker or panel of biomarkers comprise a first and second cytokine selected from among: TGF-beta and IL-6, TGF-beta and IL-15, or IL-6 and IL-15, and (1) if the detected concentration or relative concentration for each of the first and second cytokines, individually, meets the classification, then the comparison indicates that the subject is at risk for the toxicity; or (2) if the detected concentration or relative concentration for both the first and second cytokines do not meet a classification, then the comparison indicates that the subject is not at risk for the toxicity. Claim 165 recites wherein a concentration or relative concentration of each of TGF-beta, IL-6 and IL-15 are detected, and wherein: if the detected concentration or relative concentration for all three cytokines meet the classification, then the comparison indicates the subject is at risk for the toxicity; or if the detected concentration or relative concentration for at least two of the cytokines meet the classification, then the comparison indicates the subject is at risk for the toxicity; or if the detected concentration or relative concentration for only one of the cytokines meets the classification, then the comparison indicates the subject is not at risk for the toxicity. Claim 169 recites wherein: if the detected concentration or relative concentration for at least two of the cytokines or all three cytokines meet the classification, the comparison indicates the subject is at risk of the toxicity; or if the detected concentration or relative concentration of at least two of the cytokines do not meet the classification, the comparison indicates the subject is not at risk for developing the toxicity. Each of the claims above recite a comparison step that indicates that the subject is not at risk for toxicity. The limitation of comparing, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the detecting step and comparing step describes a naturally occurring relationship between TGF-bta, IL-6, Il-10, IL-15, IFN-gamma, and MCP-1 and the development of toxicity in a subject having NHL, ALL, or CLL after receiving a dose of T cells expressing a chimeric antigen receptor, and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
Regarding Step 2A Prong Two, the judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.
 Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed.Cir. 2017). The claims recite the additional element of detecting a concentration or relative concentration for a biomarkers in a biological sample and comparing the concentration or relative concentration detected for the biomarker to a reference value. The claims generically recite detecting the biomarkers and thus, the claims encompass any detection format that detects one or more markers at one time. This is acknowledged by the instant specification, which states,
"[0078] In some aspects, detecting the parameter for the biomarker or individually for one or more of each of the panel of biomarkers includes performing an in vitro assay. In some embodiments, the in vitro assay is an immunoassay, an aptamer-based assay, a histological or cytological assay, or an mRNA expression level assay. In some embodiments, the parameter or parameters for one or more of each of the one or more biomarkers are detected by an enzyme linked immunosorbent assay (ELISA), immunoblotting, immunoprecipitation, radioimmunoassay (RIA), immunostaining, flow cytometry assay, surface plasmon resonance (SPR), chemiluminescence assay, lateral flow immunoassay, inhibition assay or avidity assay”.

Therefore, the additional feature of detecting the biomarkers using any assay does not ensure that the claims amount to significantly more than the natural principle itself. Furthermore, comparing the biomarker level to a reference value is not a practical application of the judicial exception, as these steps are also routine and conventional steps typically taken by those when measuring biomarkers in a multiplexed format.  Thus, the claims use conventional means to observe a judicial exception and therefore the additional steps of the claimed methods are not a practical application of the judicial exception.
Although claim 152 recites administering a treatment, the claim recites “wherein the subject is determined to be at risk of developing the toxicity”, which limits the treatment to only subjects determined to be a risk. In the embodiments in claims 164, 165, and 169 wherein the comparison indicates the subject is not at risk for toxicity, the subject would not be treated according to the method of claim 152, since claim 152 limits treatment to subjects determined to be at risk of developing the toxicity. Accordingly, each of claims 164, 165, and 169 encompass embodiments that are directed solely to a judicial exception with no additional treatment, and the additional limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, each of claims 164, 165, and 169 encompass embodiments that are directed solely to detecting the recited biomarkers. Because these embodiments indicate that the subject is not at risk for toxicity, the subject would not be treated, since claim 152 limits treatment to subjects who are determined to be at risk of developing the toxicity.  Therefore, the claims are not patent eligible.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Turtle et al. (Blood 2015; 126 (23): 3773). Turtle et al. teach that cytokine levels were detected in subjects with B-ALL following treatment with anti-CD19 CAR T cells. Turtle et al. teach that the cytokines were detected following CAR T cell infusion. Turtle et al. teach that the biomarkers include IL-6 and IFN-gamma. Turtle al. teach that the cytokines were detected in serum collected day 1 after CAR-T cell infusion. Turtle et al. teach that IL-6 and IFN-gamma levels were higher in the serum of those who subsequently developed neurotoxicity than those who did not develop neurotoxicity. However, Turtle et al. do not teach or suggest treating, preventing, delaying, or attenuating the development of the neurotoxicity with a corticosteroid or anti-IL6R antibody or antigen-binding fragment thereof, following infusion with the anti-CD19 CAR T cells and detection of the biomarkers. 
Claim Status
Claims 152, 154-159, 163, 166-168, 171-178, 180-181, 185-186, 197-200 are allowed.
Claims 153, 164, 165, and 169-170 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646           


/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646